DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    DARIO AYALA, individually, and INRI, INC., d/b/a ARMS INTL,
                             Appellant,

                                     v.

              INTERAVIA SPARES AND SERVICES, INC.,
                            Appellee.

                              No. 4D22-300

                           [November 9, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. CONO-20-003866
(70).

  Richard Sierra of Richard Sierra & Assoc., P.A., Boca Raton, for
appellant.

   Spencer B. Siegel of Siegel & Siegel, P.A., Boca Raton, for appellee.

FORST, J.

   Appellant Dario Ayala appeals the trial court’s award of attorney’s fees
and damages to Appellee Interavia Spares and Services, Inc., on a claim of
replevin, and the court’s failure to award him attorney’s fees as the
prevailing party on a civil theft claim. We affirm the damages award
without discussion, concluding it was supported by competent substantial
evidence on the record. However, because Appellee had no entitlement to
attorney’s fees on its prevailing claims, we reverse the fee award. Finally,
we remand for the trial court to conduct a hearing on Appellant’s
entitlement to attorney’s fees with respect to the civil theft claim.

                               Background

   The parties entered a consignment relationship whereby Appellee
consigned to Appellant several airplane components for resale. After some
disagreements arose, Appellee requested the return of the items and
Appellant failed to comply. Appellee then brought the suit underlying this
appeal, raising claims of replevin, civil theft, and account stated.
Appellant counterclaimed for the cost of storing the consigned items, but
the trial court dismissed the counterclaim on Appellee’s motion.

   The trial court also entered an order adjudicating the replevin claim in
Appellee’s favor. In compliance with this order, Appellant returned all but
one of the detained items, an Air Data Computer (“ADC”). The parties
proceeded to a bench trial on the claims of civil theft and account stated.

   At trial, the court found for the Appellee as to the claim of account
stated. Appellant paid that judgment. However, the trial court found for
Appellant on the civil theft claim, finding that Appellant lacked criminal
intent to deprive Appellee of its property.

   The trial court awarded Appellant $6,000 on the replevin claim,
representing the ADC’s reasonable value. In addition, the court awarded
Appellee attorney’s fees and costs as “the prevailing party.” When asked
by Appellee to consider sanctions against Appellant’s counsel, the court
stated: “I’m not going to issue any sanctions.” The court did not clarify
which claim — account stated or replevin — was the basis for the fee award
to Appellee:

      [APPELLANT]: What is the basis for attorney’s fees, on which
      count?

      THE COURT: Well, which one would you like to choose?

      [APPELLANT]: Well, in Count II [Account Stated] there’s no
      basis for attorney’s fees.    We actually moved to strike
      attorney’s fees since there is no contractual provision on
      attorney’s fees. Count III [Civil Theft], we’re the prevailing
      party. Actually we’re entitled to attorney’s fees on Count III
      on the civil theft claim.

      THE COURT: As to Count I, the court still finds this case to
      be alive and viable and orders the return of the [ADC]. In lieu
      of the return of the [ADC], under the replevin action the court
      awards $6,000 in damages. [Appellee’s Counsel], you’re the
      prevailing party. Have a good day.

   After trial, the court issued its final judgment, wherein it reiterated the
$6,000 damages award. In addition, the court awarded $16,290 in
attorney’s fees and $878.98 in costs, again describing Appellee as “the
prevailing party.” The final judgment made no additional mention of
sanctions against Appellant. This appeal timely followed.

                                      2
                                    Analysis

   “A party’s entitlement to attorney’s fees is reviewed de novo.” De La
Riva v. Chavez, 303 So. 3d 955, 958 (Fla. 4th DCA 2020) (quoting Weiner
v. Maulden, 267 So. 3d 1045, 1047 (Fla. 4th DCA 2019)).

   “Under Florida law, each party generally bears its own attorneys’ fees
unless a contract or statute provides otherwise.” Pepper’s Steel & Alloys,
Inc. v. United States, 850 So. 2d 462, 465 (Fla. 2003). A court may also
award attorney’s fees as part of sanctions against a party and their counsel
for bringing a frivolous claim. See § 57.105(1), Fla. Stat. (2021). Such
sanctions can come upon the court’s own initiative or the motion of any
party. Id.

   Here, both parties insist they are entitled to some award of attorney’s
fees incurred at trial. We consider each party’s entitlement in turn.

A.    Appellant’s Entitlement as Prevailing Party on the Civil Theft Claim

   Florida law provides a civil remedy for injury resulting from theft. See
§ 772.11(1), Fla. Stat. (2021). A plaintiff who establishes such injury by
clear and convincing evidence is entitled to treble damages and their
reasonable attorney’s fees and costs. Id. A prevailing defendant can also
receive their attorney’s fees and costs, but only “upon a finding that the
claimant raised a [civil theft] claim that was without substantial fact or
legal support.” Id. (emphasis supplied).

    Here, the trial court found for Appellant on the civil theft claim after
concluding that Appellee had failed to establish that Appellant had the
criminal intent necessary to create liability under section 772.11. In his
reply brief, Appellant insists that this ruling necessarily means that the
civil theft claim was “without substantial fact or legal support” and that he
is entitled to fees as a matter of law. Following Appellant’s argument, to
prevail on a claim is to demonstrate the opposing position lacked
substantial fact or legal support.

    Section 772.11’s plain language requires us to reject this argument.
Although this section provides an unqualified entitlement to attorney’s fees
for a prevailing plaintiff, it entitles a prevailing defendant to fees only if the
civil theft claim lacks “substantial fact or legal support.” § 772.11(1), Fla.
Stat. (2022). To disregard this qualification would contradict basic
principles of statutory interpretation requiring no provision be ignored or


                                        3
rendered surplusage. See Antonin Scalia & Bryan A. Garner, Reading
Law: The Interpretation of Legal Texts 174–179 (2012).

   Our case law similarly rejects Appellant’s interpretation. We have
previously noted that “[t]he clear language of the statute appears to require
more than that the defendant be the prevailing party[,] because the failure
of a plaintiff to prevail on a civil theft claim by clear and convincing
evidence does not necessarily mean that the claim was without substantial
fact or legal support.” H. Allen Holmes, Inc. v. Jim Molter, Inc., 127 So. 3d
695, 698 (Fla. 4th DCA 2013) (quoting Standafer v. Schaller, 726 So. 2d
352, 353 (Fla. 2d DCA 1999)).

   Appellant’s success, standing alone, is insufficient to entitle him to an
award of attorney’s fees. When Appellant raised the issue at trial, the court
made no ruling. Nor did the trial court hold a separate hearing or address
this issue in the final judgment. The absence of an express finding on the
record requires us to remand for a hearing on the issue of the Appellant’s
entitlement to attorney’s fees with respect to Appellee’s unsuccessful civil
theft claim. See Standafer, 726 So. 2d at 353 (“[B]ecause we are unable
to conclude that the trial court applied the correct standard in making its
award, we reverse and remand for reconsideration on the issue of
attorney’s fees.”).

B.    Appellee’s Entitlement to Fees

   Appellee concedes that it has no statutory entitlement to attorney’s
fees. Instead, Appellee argues that the trial court sanctioned Appellant’s
counsel for bringing a frivolous counterclaim pursuant to section 57.105
and awarded attorney’s fees as part of that sanction.

   Before issuing sanctions pursuant to section 57.105, the trial court
must make an express finding that “the losing party or the losing party’s
attorney knew or should have known that a claim or defense … (a) [w]as
not supported by the material facts necessary to establish the claim or
defense; or (b) [w]ould not be supported by the application of then-existing
law to those material facts.” See Pronman v. Styles, 163 So. 3d 535, 537–
38 (Fla. 4th DCA 2015) (affirming trial court’s order awarding fees under
section 57.105 because it contained the finding that defendant’s counsel
knew or should have known claims were not supported by the record
facts).

  Appellee requested the trial court consider sanctions against Appellant
during proceedings below. In response, the court announced it would
award attorney’s fees to Appellee because it was the prevailing party.

                                       4
Immediately after this ruling, the court declared: “I’m not going to issue
any sanctions.” The final judgment reiterated that Appellee would receive
attorney’s fees and costs as the prevailing party. Despite this, Appellee
insists there was an implicit sanction against Appellant in the form of a
fee award.

   The notion of implicit sanctions is incompatible with our case law,
which requires express findings before sanctions may issue. See Ferdie v.
Isaacson, 8 So. 3d 1246, 1250 (Fla. 4th DCA 2009). Moreover, the trial
court explicitly refused to “issue any sanctions.” We accordingly reject
Appellee’s contention that the trial court issued sanctions. And because
Appellee failed to raise the denial of sanctions on appeal, any error is
waived. D.H. v. Adept Cmty. Servs., Inc., 271 So. 3d 870, 880 (Fla. 2018).
We conclude that Appellee has no entitlement to attorney’s fees and costs
under section 57.105.

                                Conclusion

    As noted above, we affirm the trial court’s calculation of damages on
Appellee’s replevin claim. However, the trial court erred when it awarded
Appellee attorney’s fees and costs as the prevailing party, despite no
contractual or statutory entitlement and in conflict with the court’s “no
sanction” declaration. That award is reversed. The court further erred in
failing to address Appellant’s entitlement to attorney’s fees with respect to
Appellee’s unsuccessful civil theft claim. We thus remand for a hearing to
determine whether Appellant is entitled to attorney’s fees under the civil
theft statute.

   Affirmed in part, reversed in part, and remanded with instructions.

GROSS and DAMOORGIAN, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5